Judgment, Supreme Court, Bronx County (Bernard Jackson, J.), rendered on December 15, 1988, convicting defendant, upon a plea of guilty, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and criminal possession of a weapon in the third degree, and sentencing defendant to concurrent indeterminate terms of imprisonment of 4 to 12 years on the first and second charges and 1 to 3 years on the third charge, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, Iv denied 72 NY2d 918.) Concur—Kupferman, J. P., Carro, Kassal, Ellerin and Smith, JJ.